Case 2:18-cr-20495-DML-MKM ECF No. 90 filed 06/05/20   PageID.277   Page 1 of 4



                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF MICHIGAN
                        SOUTHERN DIVISION


United States of America,

                  Plaintiff,             Case No. 18-20495
      v.
                                         Hon. David M. Lawson
Ibraheem Izzy Musaibli,

                  Defendant.
                               /

           Motion and Brief To Extend Hearing Dates

      Ibraheem Izzy Musaibli, through his attorneys, the Federal

Community Defender, moves this Court to extend the hearing date on the

pending Motion for Competency Hearing (R. 50) and Motion to Change

Lawyer (R. 80).

      The Federal Community Defender was appointed by the court to

represent Mr. Musaibli at his initial appearance on July 25, 2018. On

December 16, 2019, Mr. Musaibli filed directly with the Court a Motion to

Change Lawyer (R. 80). On May 27, 2020, the Federal Community Defender

filed a Motion to Appoint Counsel (R. 87), requesting that the Court appoint

a CJA attorney to advise Mr. Musaibli regarding he request to change

lawyers. On May 28, 2020, the Court entered an Order (R. 89) granting this

request. On that same date, the Court reset the hearing on Mr. Musailbli’s

                                     1
Case 2:18-cr-20495-DML-MKM ECF No. 90 filed 06/05/20   PageID.278   Page 2 of 4



pending motions for June 22, 2020, to allow Mr. Musaibli time to consult

with the newly appointed CJA counsel.

      The Federal Community Defender has diligently sought an attorney to

accept this appointment. John Shea as agreed to accept the appointment,

but believes that ethically he cannot properly review the necessary portions

of the discovery and advise Mr. Musaibli prior to June 22, 2020.

      The interest of justice and a fair resolution of the pending motions

requires an adjournment of this case until sometime after July 15, 2020, in

order to allow Mr. Shea to adequately prepare to render the advice sought by

Mr. Musaibli in compliance with the Court’s May 28, 2020 order. Because

the interest of justice outweighs both the Defendant’s and the public’s

interest in a speedy trial this continuance is authorized by 18 U.S.C. §

3161(h)(7)(A) and the specific provisions of the Speedy Trial Act concerning

delay resulting from proceedings to determine competency, 18 U.S.C. §

3161(h)(1)(A), and delay resulting from the resolution of pending motions,

18 U.S.C. § 3161(h)(1)(D).




                                     2
Case 2:18-cr-20495-DML-MKM ECF No. 90 filed 06/05/20   PageID.279   Page 3 of 4



      The Government has no objection to this continuance.



                                   Submitted,


                                   s/James R. Gerometta
                                   James R. Gerometta
                                   Fabián Rentería Franco [Rentería]
                                   Counsel for Ibraheem I. Musaibli
                                   FEDERAL COMMUNITY DEFENDER
                                   613 Abbott Street, Suite 500
                                   Detroit, Michigan 48226
                                   Email: james_gerometta@fd.org
                                   Phone: 313.967.5542
Dated: June 5, 2020                Facsimile: 313.962.0685




                                     3
Case 2:18-cr-20495-DML-MKM ECF No. 90 filed 06/05/20   PageID.280   Page 4 of 4




                         Certificate of Service



     I certify that this Motion and Brief in Support of Appointment of
Counsel was filed with the Clerk of the court using CM/ECF, which should
send a copy of this filing to all counsel of record.


                                   s/James R. Gerometta
                                   Counsel for Ibraheem I. Musaibli
